Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 28, 2018

                                    No. 04-18-00756-CV

                      IN THE INTEREST OF A.M.S., et al., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01328
                          Honorable Renée Yanta, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on November 28, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court